Michigan Territory—in the supreme court of the territory of the TERM OF SEPTEMR IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND FIVE-
District of Detroit towit—Adam Brown was attached to answer unto George Meldrum & William Park late Merchants in company at Detroit in the District of Detroit aforesaid under the firm of Meldrum & Park in a plea that he render to them the said Meldrum & Park the sum of one hundred and sixty four pounds eleven shillings and six pence New York currency equal in value to four hundred and eleven dollars and fifty three and three fourths cents lawful money of the United States which to them he doth owe and from them doth unjustly detain and, Whereupon the said Meldrum & Park by E Brush their atty complains for that whereas the said Adam on the seventh day of November in the year of our Lord one Thousand Seven hundred and Ninety six towit at Detroit aforesaid in the district aforesaid by his certain writing obligatory sealed with the seal of the said Adam and now ready to be shown to the court the date whereof is the same day and year aforesaid, became held & firmly bound unto the said Meldrum & Park in the aforesaid sum of one hundred and sixty four pounds eleven shillings and six pence New York currency (equal to the aforesaid sum of four hundred and eleven dollars and fifty four cents lawful money of the said United States) to be paid to the said Meldrum & Park in the month of June next, (meaning the month of June next enseuing the date of said note) Yet the said Adam (altho often times since thereunto requested hath not yet paid the said one hundred and sixty four pounds eleven shillings and six pence as aforesaid equal aforesaid or any part thereof to them the said Mel-drum & Park but he to pay the same hath hitherto entirely refused and still doth refuse to the damage of the said Meldrum & Park as they say eight *16hundred dollars and thereof to recover the same with costs &c they Bring suit &c and have pledges towit Jn° Doe
Richd Roe
E Brush Atty for
Plffs—
District of Detroit towit—Meldrum & Park put in their place E Brush their atty against Adam Brown in the plea aforesaid—

[In the handwriting of Elijah Brush]